 


114 HR 4087 IH: Fair Treatment for Families of Veterans Act
U.S. House of Representatives
2015-11-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 4087 
IN THE HOUSE OF REPRESENTATIVES 
 
November 19, 2015 
Mrs. Love (for herself, Mr. Zeldin, Ms. Gabbard, Mr. Bishop of Michigan, Mr. Gowdy, Mr. Loudermilk, Mr. Babin, Mr. Chaffetz, Mr. Ratcliffe, Mr. Stewart, Mr. Curbelo of Florida, Mr. Bishop of Georgia, Mrs. Beatty, Mr. Zinke, Mrs. Roby, Mrs. Walorski, Mr. Hurd of Texas, Ms. Kelly of Illinois, Mr. Butterfield, Mr. Stivers, Mr. Yoder, Mr. Smith of Missouri, Ms. Moore, Ms. Fudge, Mr. Johnson of Georgia, Mr. Richmond, Ms. Adams, Ms. Sinema, Ms. Brown of Florida, and Mr. Clyburn) introduced the following bill; which was referred to the Committee on Veterans’ Affairs
 
A BILL 
To amend title 38, United States Code, to adjust the effective date of certain reductions and discontinuances of compensation, dependency and indemnity compensation, and pension under the laws administered by the Secretary of Veterans Affairs. 
 
 
1.Short titleThis Act may be cited as the Fair Treatment for Families of Veterans Act.  2.Effective date of certain reductions and discontinuances of compensation, dependency and indemnity compensation, and pension under laws administered by Secretary of Veterans Affairs (a)In generalSection 5112(b)(1) of title 38, United States Code, is amended by striking last day of the month before and inserting last day of the month during which.   
(b)Effective dateThe amendment made by subsection (a) shall apply with respect to a reduction or discontinuance of compensation, dependency or indemnity compensation, or pension by reason of a marriage, remarriage, or death occurring on or after the date of the enactment of this Act.  